AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              Page 1 of!



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                v.                                                          (For Offenses Committed On or After November 1, 1987)


                  Luis Roberto Lopez-Monzon                                                 Case Number: 2:19-mj-9635

                                                                                            Mayra L Garcia
                                                                                            Defendant's Attorney


REGISTRATION NO. 85643298
THE DEFENDANT:
 181 pleaded guilty to count(s) 1 of Complaint
                                          ------"------------------------~
 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                 1

 D The defendant has been found not guilty on count(s)
 0 Count(s)
                                 -------------------
                  ------------------ dismissed on the motion of the United States.
                                                                IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               181 TIME SERVED                                           D _ _ _ _ _ _ _ _ _ _ days

 181 Assessment: $10 WAIVED 181 Fine: WAIVED
 181 Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Friday, June 14, 2019
                                                                                       te of Imposition of Sentence



                                                                                           ORABLE RUTH B      EZ MONTENEGRO
                                                                                         ITED STATES MAGISTRATE JUDGE
                                     CLERK, U,$,      DlGrRi<~l·   COU1T
                                  SOUTHERN (.)iC>'rRi(~T C~f C;.,L'."'~:J'\!JiA
                                  BY                                     :.:::'·   rrv
Clerk's Office Copy                                                                                                                      2: 19-mj-9635
